

	

		II 

		109th CONGRESS

		1st Session

		S. 227

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Ms. Murkowski introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Ernesto

		  Guillen.

	

	

		

			1.

			Permanent residence

			Notwithstanding any other

			 provision of law, for purposes of the Immigration

			 and Nationality Act (8 U.S.C. 1101 et seq.), Ernesto

			 Guillen shall be held and considered to have been lawfully admitted to the

			 United States for permanent residence as of the date of enactment of this Act

			 upon payment of any necessary visa fees.

		

			2.

			Reduction of number of available visas

			Upon the granting of permanent

			 residence to Ernesto Guillen under section 1, the Secretary of State shall

			 instruct the proper officer to reduce by one the total number of immigrant

			 visas available during the current fiscal year to natives of the country of the

			 alien’s birth under section 202(e) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1152(e)).

		

